DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  there is a typo in line 6.  Where it recites “with the at least pump” should recite “with the at least one pump”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The claim, as recited, is unclear as to what is meant by “by a 10% an absolute serum ferritin level of less than 1.5 upper limit normal”.  Therefore, for examination purposes, claim 21 will be interpreted as follows: “The method for treating of claim 11, wherein the efficacy is determined by an absolute serum ferritin level of less than 1.5 upper limit normal relative to a serum ferritin level before ablation” (i.e. deletion of the limitation “a 10%”).  Proper correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan U.S. 2015/0148738 (herein referred to as “Caplan”) and in view of Rajagopalan U.S. 2017/0333122 (herein referred to as “Rajagopalan”).
8.	Regarding Claim 1, Caplan teaches a method (para 0086) comprising a controller (para 0105, Fig. 1, ref num 310) having at least one processor (para 0159 “controller 310 and/or one or more other components of system 10 can include an electronics module, such as an electronics module including a processor”) in data communication with at least one pump (operably attached to ADU 330 to control the DU 330, para 0105; ADU comprising one or more pumps, para 0104) and a catheter connected port (port of fluid delivery tube 141) in fluid communication with the at least one pump (port of 141 attached to ADU 330, Fig. 1, par 0108), the multi-stage method comprising:
	a. connecting a proximal end of a first catheter to the catheter connection port to place the first catheter in fluid communication with the at least one pump (shaft 110 coupled to handle at proximal end, Fig. 3A, para 0179; fluid delivery tubes 141a-c travel proximally through shaft 110 and fluidly attached to ports 109a-c, respectively, para 0180; fluid delivery tube 141 typically attaches to ADU 330 with one or more operator attachable fluid connection ports, such as in the handle, para 0108)
		a.1 wherein the first catheter comprising at least two positioning elements separated along a length of the catheter (expandable assemblies 130a, 130b, Fig. 2, para 0176) and;
			a.1.i wherein each of the two positioning elements has a first configuration and a second configuration (unexpanded configuration prior to being radially expanded, para 0214; and the radially expanded configuration para 0214)
				a.1.x in the first configuration, each of the at least two positioning elements is compressed within the catheter (para 0016 “the deployment shaft is configured such that retraction and/or advancement of the shaft causes the expandable cage to radially expand”, para 0178 “as expandable assembly 130 is translated proximally and/or distally such as via a manual or automated retraction and/or advancement”; Fig. 2, ref num 130 contains ref nums 130a and 130b, para 0176 “expandable assembly 130 comprises two expandable assemblies 130a and 130b, which are each mounted to a distal portion of shaft 110…shaft 110 is shown inserted through introducer 50”; this indicates that there is a configuration where the positioning elements are compressed in the catheter, i.e. 50), and
				a.1.i.xx in the second configuration, each of the at least two positioning elements is expanded to be at least partially outside the catheter (para 0016 “the deployment shaft is configured such that retraction and/or advancement of the shaft causes the expandable cage to radially expand”, para 0178 “as expandable assembly 130 is translated proximally and/or distally such as via a manual or automated retraction and/or advancement”; Fig. 2, ref num 130 contains ref nums 130a and 130b, para 0176 “expandable assembly 130 comprises two expandable assemblies 130a and 130b, which are each mounted to a distal portion of shaft 110…shaft 110 is shown inserted through introducer 50”; this indicates that there is a configuration where the positioning elements are expanded partially outside the catheter, i.e. 50)
		a.2 at least two ports positioned between the at least two positioning elements (nozzles 145’, Fig. 2, para 0176),
	b. positioning the first catheter inside a patient such that, upon being expanded into the second configuration, a distal one of the at least two positioning elements is positioned within in the patient’s small intestine (radially expanded to contact tissue, para 0177) and a proximal one of the at least two positioning elements is proximally positioned more than 1 cm from the distal end of the at least two positioning elements (separated by a distance less than or equal to 25 mm…separation distance can comprise the distance between a distal end of a tissue contacting portion of the first expandable element, and the neighboring proximal end of a tissue contacting portion of a second expandable element, para 0122);	
	c. expanding each of the at least two positioning elements into their second configurations (radially expanded to contact tissue, para 0214, Fig. 2) to define a treatment volume (as shown in Fig. 2, ref num 130a and 130b expand to contact the tissue and deliver the treatment to the target, defining a volume that is treated),
		c.1 wherein each of the at least two positioning elements are defined by a surface area (as shown in Fig. 2, ref nums 130a and 130b each have a surface area)
		c.2 wherein each of the at least two positioning elements comprise a plurality of spaces within each of their respective surface areas sufficient to flow a vapor out of the treatment volume in a range of 1 to 80% of a vapor input flow rate (para 0108 “ablative fluid 331 delivered by fluid delivery element 145 can be delivered directly to tissue, without any barriers between delivery element 145 and tissue, such that the ablative fluid 331 directly contacts the tissue”; as shown in Fig. 2, there is space between the surface areas of the positioning elements and the ablative fluid, i.e. vapor, is delivered to at least 1% or more of the volume treatment area).
	d. activating the controller, wherein, upon activation, the controller is configured to cause the at least one pump to deliver saline into at least one lumen in the first catheter (an algorithm of controller 310 and/or ADU 330 processes one or more sensor signals to modify the amount of ablative fluid delivered, rate of delivery, energy delivered, power, voltage, current, and/or temp, para 0145; tubes 141a-c para 0180; deliver saline, para 0155) and, wherein, upon activation, the controller is configured to cause an electrical current to be delivered to at least one electrode positioned within the at least one lumen of the first catheter (deliver electrical energy to a component in a distal portion of device 100, para 0134);
	e. delivering vapor through ports positioned in the first catheter between the at least two positioning elements (Fig. 2, ref num 331, vaporized ablative fluid delivered to tissue, para 0112).
However, Caplan fails to teach the at least two positioning elements is compressed within the catheter and the current to be delivered to at least one electrode positioned within the at least one lumen of the first catheter.
	Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  An electrode is positioned within at least one lumen of the catheter (para 0191 “one or more energy or other treatment delivery element position in, on and/or within expandable assembly….configured to deliver energy to target tissue”; para 0344 “amount of RF energy delivered (e.g. voltage, current, and/or power delivered”; para 0397 “energy delivery parameters such as power, voltage, current”).  The two positioning elements are used in order to both treat and expand tissue for the purpose of the treatment (para 0337).  Caplan already teaches a first and second positioning elements, and by having them positioned within at least one lumen allows the device to be actuated by the user as needed (para 0337). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan and included that the two positioning elements as taught by Rajagopalan be compressed within the catheter and have current delivered to at least one electrode in the lumen for the purpose of treating the target tissue.

9.	Regarding Claim 2, Caplan teaches for at least one of the at least two positioning elements, the plurality of spaces is positioned between a periphery of the at least one of the at least two positioning elements and a surface of the patient’s small intestine (para 0176 “nozzles 145’ can be positioned in partial or full circumferential arrangement, such that they deliver a pattern of ablative fluid toward a partial or full circumferential segment of target tissue. Expandable assembly 130 has been positioned in a distal portion of duodenal tissue, such as a section that has had a segment of submucosal tissue expanded”).

10.	Regarding Claim 3, Caplan teaches each of the at least two positioning elements comprise a plurality of spaces with each of their respective surface areas further sufficient to permit a flow of vapor out of the treatment volume in order to maintain a pressure level within the treatment volume at less than 5 atm without regulation from the controller (para 0155 “typical valves include but are not limited to…pressure relief valves”; para 0176 “nozzles 145’ can be positioned in partial or full circumferential arrangement, such that they deliver a pattern of ablative fluid toward a partial or full circumferential segment of target tissue”; para 0171 “maintain forces applied on a gastrointestinal wall below 1.0 psi”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain a pressure level within the treatment volume of less than 5 atm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


11.	Regarding Claim 4, while Caplan teaches that the method aims to ablate a volume of the tissue (para 0009 and 0082) and that the target tissue may be at least 50% of the duodenal mucosa (para 0104), it fails to specifically teach the treatment volume ranges from 3 cubic centimeters to 450 cubic centimeters.  Caplan also mentions a ratio range of the volume to surface area of the targeted area (para 0130).  Since it is held that the general conditions of the claim are met by treating a specific amount of the target area, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a treatment volume range from 3 cubic centimeters to 450 cubic centimeters, since discovering the optimum or workable ranges involves only routine skill in the art and such modification would have involved a mere change in the size of a component or area treated.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Aller, 105 USPQ 233 and In re Rose, 105 USPQ 237 (CCPA 1955).
 
12.	Regarding Claim 5, while Caplan teaches a surface area of the small intestine to be ablated (para 0130, also see para 0009), it fails to specifically teach the range being from 5 square centimeters to 200 square centimeters.  Caplan also mentions a ratio range of the volume to surface area of the targeted area (para 0130).  Since it is held that the general conditions of the claim are met by treating a specific amount of the target area, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a treatment surface area range from 5 square centimeters to 200 square centimeters, since discovering the optimum or workable ranges involves only routine skill in the art and such modification would have involved a mere change in the size of a component or area treated.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Aller, 105 USPQ 233 and In re Rose, 105 USPQ 237 (CCPA 1955).

13.	Regarding Claim 6, Caplan teaches at least one of the at least two positioning elements is configured to physically modify or deform when a pressure in the treatment volume increases (para 0127 “controlled inflation of assembly 130 to a pressure whose levels corresponds to a luminal diameter” and para 0195 “fluid delivery assembly 140 comprises a sufficiently flexible material such that slits 145” widen as pressure within fluid delivery assembly 140 increases”; the fluid delivery assembly is positioned between the two expandable assemblies, i.e. the two positioning elements), but fails to teach that the pressure increases by above 10% of a baseline pressure.  However, since it is held that the general conditions of the claim are met by applying and increasing the pressure and there being a physical deformation or change to the assemblies, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the pressure by 10%, since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

14.	Regarding Claim 7, Caplan teaches at least one of the at least two positioning elements is configured to physically modify or deform as the vapor is introduced into the treatment volume (para 0176 “assembly 130a and 130b can comprise two different, independently inflatable balloons. Nozzles 145’ can be positioned in partial or full circumferential arrangement, such that they deliver a pattern of ablative fluid toward a partial or full circumferential segment of target tissue” and para 0112 “ablative fluid 331 comprises a vaporized fluid”), thereby increasing an amount of the vapor flow out of the treatment volume over time (para 0146 “controller 310 can be configured to adjust the flow pattern of ablative fluid delivery by adjusting which of the multiple fluid delivery elements 145 delivery ablative fluid”).

15.	Regarding Claim 8, Caplan teaches using the controller, shutting off the delivery of saline and electrical current (para 0145).

16.	Regarding Claim 9, Caplan fails to teach that a sufficient amount of vapor is delivered such that at least fifty percent of a circumference of the small intestine is ablated.
	Rajagopalan teaches a procedure (para 0101, 0296).  It is discussed that during the procedure a sufficient amount of treatment vapor is delivered such that at least fifty percent of a circumference of the small intestine is ablated (para 0146 “one or more fluid delivery elements delivering ablative fluid directly to tissue (e.g. an ablative fluid whose chemical nature modifies tissue, at body temperature or otherwise), the delivery zone can comprise a surface defined by the periphery of tissue locations receiving the ablative fluid, such as when the ablative fluid is delivered (e.g. sprayed or otherwise applied, such as via a sponge) to relatively the entire surface within the periphery”; the target tissue incorporates at least duodenal tissue, which resides in the small intestine, see para 0153-0154).  Since Rajagopalan discloses the entire surface area of the small intestine is ablated, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the vapor delivered where at least 50% of the circumference of the small intestine is ablated, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

17.	Regarding Claims 10-16, Caplan teaches removing the first catheter from the patient complete a first stage of treatment (para 0173), as well as the method connecting, positioning, expanding, activating, delivering and using as laid out in the rejections of claims 1 and 8 above (see para xx in present action).
Caplan fails to teach waiting six weeks, determining the efficacy of the first phase of treatment and that dependent on that efficacy, a second repeat procedure takes place, identical to the first procedure.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  An electrode is positioned within at least one lumen of the catheter (para 0191 “one or more energy or other treatment delivery element position in, on and/or within expandable assembly….configured to deliver energy to target tissue”; para 0344 “amount of RF energy delivered (e.g. voltage, current, and/or power delivered”; para 0397 “energy delivery parameters such as power, voltage, current”).  The two positioning elements are used in order to both treat and expand tissue for the purpose of the treatment (para 0337).  Caplan already teaches a first and second positioning elements, and by having them positioned within at least one lumen allows the device to be actuated by the user as needed (para 0337). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan and included that the two positioning elements as taught by Rajagopalan be compressed within the catheter and have current delivered to at least one electrode in the lumen for the purpose of treating the target tissue.
The method taught by Rajagopalan includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  This procedure was a repeat of the first procedure (para 0296).   The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.

18.	Regarding Claim 17, Caplan teaches in both the first stage of treatment the delivery of saline and electrical current is automatically shut off after no more than 60 seconds (para 0155 “to a cooling fluid being delivered, such as a fluid…maintained in the treatment assembly for approximately 30 to 60 seconds”…).
	Caplan also discusses that the steps of repositioning and delivering energy in the treatment may be repeated until the target tissues have been properly treated (para 0177), and that the second treatment may utilize a similar treatment assembly (para 0085), and that the system may include an implant that is removed after a certain duration of the treatment (para 0173), and includes that the effect of the treatment may occur greater than one week in duration (para 0084).  However, Caplan fails to teach the second stage of treatment.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure following the first procedure (para 0101 and para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Rajagopalan also mentions that there may be times during treatment when it is desirable to stop (para 0172) and that fluid may be delivered in a stage for approximately 15-30 seconds (para 0190).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment in which the delivery of saline and current is shut off no more than 60 seconds in the first stage of treatment in order to effectively treat the tissue.

19.	Regarding Claim 18, Caplan as modified teaches both the first stage of treatment and second stage of treatment (see Claim 1, claim 8, and claims 10-16, para xx of the present action; Caplan teaches the first stage of treatment, and Rajagopalan teaches the second stage of treatment), and that the controller is activated in order to deliver saline into the lumen (para 0145 “controller 310 and/or ADU 330 processes one or more sensor signals to modify the amount of ablative fluid delivered”) and electrical current to the electrode (para 0145, “controller 310…modify...current of energy delivered”), and that the controller may repeatedly be activated (para 0160 “controller 310 and ADU 330 can be configured to deliver ablative fluid 331 in constant, varied, continuous and discontinuous fluid delivery profiles”).  This controller contains user input components, such as touch screens, keyboards, joysticks, electronic mice, etc., in order to allow the user to control the treatment algorithm as needed (para 0158).
	However, Caplan fails to teach that the controller uses at least one of a foot pedal, a switch on the catheter, or a switch on the controller that is in data communication with the controller in order to initiate the treatment.
	Rajagopalan teaches a controller (ref num 210) in which there is a switch that is used for activation or maintenance of the treatment device (para 0071).  This switch may be a foot-activated switch (Fig. 1, ref num 206, para 0071 and 0177), and is in data communication with the controller (see Fig. 1, ref num 210 and 206 are apart of the same console and have communication with one another).  This switch is present in order to allow the user to activate, modify, and/or maintain any process of the treatment and system (para 0212).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan and included a foot switch in data communication with the controller in order to activate, modify, or maintain the treatment desired.

20.	Regarding Claim 19, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by a total body weight of the patient decreases by at least 1% relative to a total body weight of the patient before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  These results, or the success of the first treatment, include but are not limited to improvement in HbA1c, reduced medication requirements (in patients with diabetes), weight loss of at least 5% of excess body weight, reduced cognitive decline/prevention of dementia, and any combination of these (para 0248).  As some of these measurements are goals for the success of therapeutic benefit in the patients treated, then they are also considered when beginning the second procedure (0248 and 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.

21.	Regarding Claims 20, 23, and 24, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by a 10% decrease in either ALT or AST levels relative to ALT or AST levels before ablation, at least a 5% improvement in an NAFLD fibrosis score relative to a NAFLD fibrosis score before ablation, or by at least a 5% improvement in an NAFLD activity score relative to an NAFLD activity score before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  These results, or the success of the first treatment, include but are not limited to improvement in AST, ALT, liver fibrosis panel, liver fibrosis score, or any combination of these (para 0248).  This achieves the desired result of decreasing any of these levels to within normal levels following the treatment, as it varies from patient to patient to achieve the intended result.  As some of these measurements are goals for the success of therapeutic benefit in the patients treated, then they are also considered when beginning the second procedure (0248 and 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.

22.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and  Rajagopalan, and in view of Kim NPL “Serum Ferritin Levels Are Positively Associated with Metabolically Obese Normal Weight” (herein referred to as “Kim”).
23.	Regarding Claim 21, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by an absolute serum ferritin level of less than 1.5 upper limit normal relative to a serum ferritin level before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.
Rajagopalan fails to explicitly teach reading absolute serum ferritin levels.
However, it is known by one of ordinary skill in the art that serum ferritin levels are associated with obese weight (see Kim article), and therefore, in order to determine the efficacy or success of the treatment plan when treating obesity, one would look to absolute serum ferritin levels in order to make this determination (Kim, see Discussion: “elevated serum ferritin levels are related to type 2 diabetes, obesity, hypertension…”).  Since the combination of Caplan and Rajagopalan teach the process of evaluating the results of the treatment, and it is known to one of ordinary skill in the art that evaluating the serum ferritin levels also give insight to the efficacy of treating obesity, diabetes, etc., and the combination would have yielded nothing more than predictable results to one of ordinary skill at the time of the invention, one skilled in the art would recognize to evaluate these serum ferritin levels for the purpose of efficacy.  

24.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and  Rajagopalan, and in view of Gheonea NPL “Before and After Treatment Quantitative Assessment of Hepatic Steatosis in a Romanian Population Using Magnetic Resonance Liver Spectroscopy” (herein referred to as “Gheonea”).
25.	Regarding Claim 22, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by less than 5% hepatic steatosis relative to a hepatic steatosis level before ablation as measured on liver biopsy.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.
Rajagopalan fails to explicitly teach evaluating the before and after of hepatic steatosis by liver biopsy.
However, it is known by one of ordinary skill in the art evaluating the before and after of hepatic steatosis is routine (see Gheonea article), and therefore, in order to determine the efficacy or success of the treatment plan when treating obesity, or another disease of the like, one would look evaluate hepatic steatosis (Gheonea, see Abstract: “assess hepatic steatosis before and after treatment” and Discussion “comparing the pre and post-therapeutic hepatic steatosis grade changes, the treatment was considered successful”).  Since the combination of Caplan and Rajagopalan teach the process of evaluating the results of the treatment, and it is known to one of ordinary skill in the art that evaluating the pre and post- results of hepatic steatosis to provide insight to the efficacy of treating obesity, diabetes, or like diseases etc., and the combination would have yielded nothing more than predictable results to one of ordinary skill at the time of the invention, one skilled in the art would recognize to evaluate these results of hepatic steatosis for the purpose of efficacy of the entire treatment.  

26.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and  Rajagopalan, and in view of Stal NPL “Liver fibrosis in non-alcoholic fatty liver disease – diagnostic challenge with prognostic significance” (herein referred to as “Stal”).
27.	Regarding Claim 25, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least a 5% improvement in a steatosis activity fibrosis score relative to a steatosis activity fibrosis score before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.
Rajagopalan fails to explicitly teach evaluating improvement in a steatosis activity fibrosis score.
However, it is known by one of ordinary skill in the art that improvement in a steatosis activity fibrosis score may determine success of the treatment (see Stal article, see Histopathlogic Classifications of NASH and Fibrosis: “SAF score separates steatosis from….would be classified as having “significant disease””).  Since the combination of Caplan and Rajagopalan teach the process of evaluating the results of the treatment, and it is known to one of ordinary skill in the art that evaluating the pre and post- results of SAF scoring to provide insight of the efficacy of the targeted treatment, and the combination would have yielded nothing more than predictable results to one of ordinary skill at the time of the invention, one skilled in the art would recognize to evaluate these results of SAF scoring for the purpose of efficacy of the entire treatment.  

28.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and  Rajagopalan, and in view of Singh NPL “Fibrosis Progression in Nonalcoholic Fatty Liver versus Nonalcoholic Steatohepatitis: A systematic Review and Meta-analysis of Paired-Biopsy Studies”.
29.	Regarding Claim 26, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least a 5% decrease in a mean annual fibrosis progression rate relative to a mean annual fibrosis progression rate before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.
Rajagopalan fails to explicitly teach evaluation of mean annual fibrosis progression rate before and after ablation.
However, it is known by one of ordinary skill in the art to evaluate the mean annual fibrosis progression rate (see Singh article), and therefore, in order to determine the efficacy or success of the treatment plan when treating the targeted disease, one would look evaluate mean annual fibrosis progression rate (Singh, see Introduction: “based on a pooled analysis…the mean rate of progression for the entire cohort was”).  Since the combination of Caplan and Rajagopalan teach the process of evaluating the results of the treatment, and it is known to one of ordinary skill in the art that evaluating the pre and post- results of mean annual fibrosis progression rates to provide insight to the efficacy of treating the targeted disease, and the combination would have yielded nothing more than predictable results to one of ordinary skill at the time of the invention, one skilled in the art would recognize to evaluate these results for the purpose of efficacy.

30.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and  Rajagopalan, and in view of El-Zefzafy NPL “Significance of Serum Cytokeratin-18 in Prediction of Hepatocellular Carcinoma in Chronic Hepatitis C Infected Egyptian Patients” (herein referred to as “El-Zefzafy”).
31.	Regarding Claim 27, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least a 5% decrease in circulating levels of cytokeratin-18 fragments relative to circulating levels of cytokeratin-18 fragments before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.
Rajagopalan fails to explicitly teach evaluating ck-18 fragments.
However, it is known by one of ordinary skill in the art evaluating the before and after of ck18 fragments determines the severity of the disease as well as success of treatment (see El-Zefzafy article), and therefore, in order to determine the efficacy or success of the treatment plan when treating cancer or like diseases, one would look evaluate ck-18 fragments (El-Zefzafy, see Introduction- “CK18 has been suggested to play an important role in tumorigenesis of epithelial cancers….raised concentrations of CK18 fragments were evident in HCV patients with liver fibrosis” and Discussion- “CK18 levels correlated with liver markers, particularly serum AST”).  Since the combination of Caplan and Rajagopalan teach the process of evaluating the results of the treatment, and it is known to one of ordinary skill in the art that evaluating CK18 levels to provide insight to the efficacy treating cancer and liver diseases, and the combination would have yielded nothing more than predictable results to one of ordinary skill at the time of the invention, one skilled in the art would recognize to evaluate CK18 levels for the purpose of efficacy of the entire treatment.  

32.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and  Rajagopalan, and in view of Lee NPL “Liver Stiffness Measured by Two-Dimensional Shear-Wave Elastography: Prognostic Value after Radiofrequency Ablation for Hepatocellular Carcinoma” (herein referred to as “Lee”).
33.	Regarding Claim 28, Caplan teaches the first state of treatment (see Caplan, claims 1, 8, and 10-11 rejections above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least a 5% decrease in liver stiffness relative to liver stiffness before ablation.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.
Rajagopalan fails to explicitly teach evaluating the liver stiffness before and after ablation.  
However, it is known by one of ordinary skill in the art that evaluating liver stiffness before and after ablation determines the success of the local treatment to the target area (see Lee article, see Introduction—“a recent study reporting that liver stiffness (LS) measurements using TE [transient elastography] have also shown the capability to predict the 5-year survival of patients”).  Since the combination of Caplan and Rajagopalan teach the process of evaluating the results of the treatment, and it is known to one of ordinary skill in the art that evaluating liver stiffness before and after ablation to provide insight to the efficacy treating cancer and liver diseases, and the combination would have yielded nothing more than predictable results to one of ordinary skill at the time of the invention, then one skilled in the art would recognize to evaluate liver stiffness for the purpose of efficacy of the entire treatment.  

Double Patenting
34.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
35.	Claims 1, 8-20, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-14, and 17, of copending Application No.16/428,598 in view of Caplan. Caplan teaches the limitation of the two positioning elements being defined by a surface area with a plurality of spaces to permit a flow of vapor into a treatment volume with a range of vapor input flow rate (Caplan, para 0108 “ablative fluid 331 delivered by fluid delivery element 145 can be delivered directly to tissue, without any barriers between delivery element 145 and tissue, such that the ablative fluid 331 directly contacts the tissue”; as shown in Fig. 2, there is space between the surface areas of the positioning elements and the ablative fluid, i.e. vapor, is delivered to at least 1% or more of the volume treatment area).  Therefore, the combination of the copending application, 16/428,598, and Caplan read on the limitations in the present application.
This is a provisional nonstatutory double patenting rejection.
36.	Claims 1-3, 6, 9-14, and 17 of application 16/428,598 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8-20, and 23-24, of copending Application No.17/575,950, alone.
This is a provisional nonstatutory double patenting rejection.

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794